 Case 19-03014      Doc 6    Filed 08/29/19    Entered 08/29/19 12:13:16            Page 1 of 24




                   IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF CONNECTICUT
                              HARTFORD DIVISION


In re:                                   §         Chapter 11
                                         §
CLINTON NURSERIES, INC.,                 §         Case No.       17-31897 (JJT)
CLINTON NURSERIES OF                     §         Case No.       17-31898 (JJT)
MARYLAND, INC., CLINTON                  §         Case No.       17-31899 (JJT)
NURSERIES OF FLORIDA, INC.,              §         Case No.       17-31900 (JJT)
and TRIEM LLC,                           §
                                         §         Jointly Administered Under
                                         §         Case No. 17-31897 (JJT)
                                         §
Debtors.                                 §


                UNITED STATES TRUSTEE’S SUR-REPLY TO
      DEBTORS’ REPLY TO UNITED STATES TRUSTEE’S OBJECTIONS TO
     MOTION TO DETERMINE AMOUNT OF UNITED STATES TRUSTEE FEES
                    PURSUANT TO 28 U.S.C. § 1930(a)(6)

 RAMONA D. ELLIOTT                            WILLIAM K. HARRINGTON
 Deputy Director/General Counsel              United States Trustee, Region 2
 P. MATTHEW SUTKO                             KIM L. McCABE
 Associate General Counsel                    Assistant United States Trustee
 ROBERT J. SCHNEIDER, JR.                     Bar No. ct23661
 Trial Attorney
                                              Department of Justice
 Department of Justice                        Office of the United States Trustee
 Executive Office for United States           Giaimo Federal Building
  Trustees                                    150 Court Street, Room 302
 441 G Street, N.W., Suite 6150               New Haven, CT 06510
 Washington, DC 20530                         Tel: (203) 773-2210
 Tel: (202) 307-1399                          Fax: (203) 773-2217
 Fax: (202) 307-2397                          Email: Kim.McCabe@usdoj.gov
 Case 19-03014       Doc 6     Filed 08/29/19     Entered 08/29/19 12:13:16        Page 2 of 24



        William K. Harrington, the United States Trustee for Region 2, submits this sur-reply to

respond to the issues and arguments raised by the Debtors’ Reply to United States Trustee’s

Objections to Motion to Determine Amount of United States Trustee Fees Pursuant to 28 U.S.C.

§ 1930(a)(6) (the “Reply”) [Docket No. 743] filed by Clinton Nurseries, Inc. (“CNI”), Clinton

Nurseries of Maryland, Inc. (“CNM”), Clinton Nurseries of Florida, Inc. (“CNF”), and Triem

LLC (“Triem,” and collectively with CNI, CNM, and CNF, the “Debtors”). In support of this

sur-reply, the United States Trustee respectfully states as follows:

                                           SUMMARY

        The United States Trustee has previously responded to the Debtors’ Motion to Determine

Amount of United States Trustee Fees Pursuant to 28 U.S.C. § 1930(a)(6) (the “Motion”)

[Docket No. 672] in his objections to (i) the Debtors’ seeking the requested relief by contested

matter rather than adversary proceeding (the “Procedure Objection”) [Docket No. 725], and

(ii) the merits of the Debtors’ constitutional challenge (the “Merits Objection”) [Docket No.

726].

        In the Reply, the Debtors raise four meritless procedural arguments. First, the Debtors

argue that filing their constitutional challenge as a contested matter was appropriate because

Federal Rule of Bankruptcy Procedure 3012(a)(2) allows the bankruptcy court to determine the

amount of a claim on motion of a party in interest. That is wrong because quarterly fees assessed

under 28 U.S.C. § 1930(a)(6)—like section 1930 court fees—are not “claims” that may be

“allowed” under 11 U.S.C. §§ 502 or 503 and “determined” under Bankruptcy Rule 3012.

Second, the Debtors argue that Federal Rule of Bankruptcy Procedure 2020 allows them to raise

their constitutional challenge to the 2017 amendment to section 1930(a)(6) by motion because

the United States Trustee sends them quarterly invoices requesting that they self-report their



                                                 1
 Case 19-03014        Doc 6    Filed 08/29/19      Entered 08/29/19 12:13:16         Page 3 of 24



quarterly disbursements and pay the concomitant fee as required by 28 U.S.C. § 1930(a)(6).

That is wrong because the acts (or failure to act) that give rise to the Debtors’ constitutional

challenge were those of Congress and the Judicial Conference of the United States, not the

United States Trustee. Third, the Debtors argue that Federal Rule of Bankruptcy Procedure

7001 does not apply to the relief requested in the Motion. That is wrong because they seek (i) a

determination that the government improperly received, and thus does not have an interest in, the

funds purportedly “overpaid” pursuant to section 1930(a)(6) as amended in 2017, (ii) a refund

from the United States Treasury, and (iii) a declaratory judgment relating to the purported

“overpayment” and requested refund. And fourth, the Debtors argue that, even if they should

have sought relief by adversary proceeding, this Court should simply ignore the applicable

Federal Rules of Bankruptcy Procedure and make believe that the Motion is actually a

complaint. But the lower court decisions cited by the Debtors for this proposition are inapposite

because they did not involve an action to recover money, whereas the decisions of the Circuit

Courts of Appeals cited in the Procedure Objection required dismissal of motions filed where an

adversary proceeding was required under Bankruptcy Rule 7001.

       With regard to the merits of the Debtors’ constitutional challenge, the Reply does not

explain exactly what constitutional provisions the Debtors think were violated by the 2017

amendment to section 1930(a)(6). Instead, the Reply raises two meritless arguments. First, the

Debtors speculate that the Judicial Conference’s decision to assess fees under the amended fee

schedule beginning on October 1, 2018, applicable to cases filed after that date was consistent

with the Judicial Conference’s understanding of the 2017 amendment and was not an ultra vires

act. That hypothesis is contraindicated by the September 2018 report by the Judicial Conference

Committee on the Administration of the Bankruptcy System in which it explained, a year after



                                                  2
 Case 19-03014        Doc 6     Filed 08/29/19      Entered 08/29/19 12:13:16          Page 4 of 24



the 2017 amendment was enacted, that it was acting in response to concerns raised by

bankruptcy administrators that the United States Trustee districts were complying with the 2017

amendment while the bankruptcy administrator districts were not. And second, the Debtors

argue that, by using the word “may” in 28 U.S.C. § 1930(a)(7), Congress granted the Judicial

Conference the discretion to impose fees in whatever fashion it sees fit. Such a reading of the

statute is not consistent with (i) the legislative intent behind section 1930(a)(7); (ii) the structure

of section 1930; and (iii) section 1930(a)(7)’s text, which provides the Judicial Conference

“may” only charges fees “equal to those imposed by paragraph [1930(a)](6).”

        Given this, the United States Trustee respectfully requests that this Court deny the

Debtors’ Motion.

I.      Sur-Reply to Procedural Arguments Raised in the Reply

        A.      Bankruptcy Rule 3012 is inapplicable.

        The Debtors’ reliance upon Fed. R. Bankr. P. 3012 in ¶¶ 5, 7, and 9 of the Reply is

meritless because that rule has nothing to do with determining quarterly fees. Bankruptcy Rule

3012(a)(2) provides that “[o]n request by a party in interest . . . the court may determine . . . the

amount of a claim entitled to priority under § 507 of the Code.” But, there is a vast difference

between a pre-petition creditors’ 11 U.S.C. § 101(5) “claim”—the amount of which may be

“allowed” by the bankruptcy court pursuant to 11 U.S.C. § 502 and “determined” pursuant to

Rule 3012—and the array of fees mandated by section 1930 and the Miscellaneous Fee Schedule

authorized by it. For example, the filing fees payable to the court under sections 1930(a)(1)

through (5) are not a “claim.” In the same way, quarterly fees assessed under 28 U.S.C. § 1930

are statutory fees rather than section 101(5) claims.

        Quarterly fees are also not “administrative expenses” that may be “allowed” under 11



                                                   3
    Case 19-03014     Doc 6    Filed 08/29/19      Entered 08/29/19 12:13:16         Page 5 of 24



U.S.C. § 503. Bankruptcy Rule 3012(a)(2) refers to 11 U.S.C. § 507, and the only mention of

quarterly fees in that section is in subsection 507(a)(2). There, Congress distinguished

administrative expenses (which may be “allowed” under section 503) from quarterly fees and

filing fees (which are “assessed” under section 1930). See 11 U.S.C. § 507(a)(2) (emphasis

added). As a result, courts have long held that quarterly fees are not “administrative expense”

claims subject to being “allowed” (or “determined”) by the bankruptcy court, even though they

share priority with such claims under 11 U.S.C. § 507(a)(2). See, e.g., Huisinga v. Carter (In re

Juhl Enters., Inc.), 921 F.2d 800, 203 (8th Cir. 1990) (“Nothing in the statutes indicates that the

Trustee’s quarterly fees are synonymous with § 503(b) administrative expenses.”). 1

        As quarterly fees are not “a claim entitled to priority under § 507,” they are not subject to

being “determined” under Bankruptcy Rule 3012(a)(2). See Fed. R. Bankr. P. 3012(a)(2)

(emphasis added). So Bankruptcy Rule 3012 does not apply here.

        B.     The Debtors’ issue is with Congress’s 2017 enactment, which the President
               signed into law, not invoices mailed by the United States Trustee.

        Attempting to transform Bankruptcy Rule 2020 into a vehicle to overturn congressional

statutes so they may recover funds belonging to the U.S. Treasury, the Debtors assert in ¶ 6 of

the Reply that they “are contesting the actions of the U.S. Trustee” in mailing invoices to the

Debtors. But, those “invoices” simply request that the Debtors self-report their quarterly



1
  Accord U.S. Trustee v. Ste-Bri Enters., Inc., 579 B.R. 448, 455 (N.D. Ohio 2017) (holding that
“[a]dministrative expenses are ‘allowed’ under the Code” whereas “fees and expenses are
‘assessed,’” and also that “though administrative expenses are established under § 503(b) . . .
quarterly fees are set forth in an entirely different statute”); In re Jonick Deli Corp., 263 B.R.
196, 199 (S.D.N.Y. 2001) (“Quarterly fees are not administrative expenses[.]”); Ross v. Kanaga
(In re Darmstadt Corp.), 164 B.R. 465, 470 (D. Del. 1994) (holding that the statutory language
of section 507 indicates that quarterly fees are not administrative expenses); In re Atcall, Inc.,
284 B.R. 791, 796 (Bankr. E.D. Va. 2002) (holding that “[a]dministrative expenses are
expenditures that allow a chapter 11 debtor to operate” whereas “[f]ees and costs are different”
in that “[t]hey are assessed, not allowed”).
                                                  4
 Case 19-03014          Doc 6    Filed 08/29/19    Entered 08/29/19 12:13:16        Page 6 of 24



disbursements and then pay the requisite statutorily-mandated fee for that disbursement level in

the amount assessed by Congress in section 1930(a)(6). The United States Trustee has not

directed the Debtors to do anything contrary to the 2017 amendment. A quarterly fee is due in

the amount that is authorized by Congress. No mere invoice changes that. Tellingly, even if no

invoice is mailed, section 1930(a)(6) requires the Debtors to “pa[y]” quarterly fees in the amount

established by section 1930(a)(6)(A) and (B), and the fee is “payable on the last day of the

calendar month following the calendar quarter for which the fee is owed.” 28 U.S.C.

§ 1930(a)(6)(A).

            The Debtors’ problem is not that they receive invoices from the United States Trustee

reminding them to timely pay their statutorily-mandated fees; their problem is with the amount

section 1930(a)(6), as amended, requires them to pay when they receive those invoices. The

Reply admits as much at ¶ 17: “[A]s discussed in the motion, there is a problem with the law

itself.”

           If the Debtors are trying to argue that the 2017 amendment imposes an excessive

quarterly fee, the Debtors complain about an “act” of Congress, not the United States Trustee.

See Fed. R. Bankr. P. 2020 (applicable only to “any act or failure to act of the United States

trustee”). To the extent that the Debtors’ uniformity concerns arise from the Judicial

Conference’s belated decision to impose a quarterly fee that departs from the 2017 amendment

and sections 1930(a)(6) and (7), they complain about an act or failure to act of the Judicial

Conference, not the United States Trustee. Compare Report of the Judicial Conference

Committee on the Administration of the Bankruptcy System, at 20 (Sept. 2018) (attached to

Motion as Exhibit B) (the “Judicial Conference’s September 2018 Report”) (addressing the

Judicial Conference’s decision to begin applying the amended fee schedule “beginning in the



                                                   5
    Case 19-03014     Doc 6     Filed 08/29/19     Entered 08/29/19 12:13:16          Page 7 of 24



first quarter of fiscal year 2019 (that is, for any chapter 11 case filed on or after October 1, 2018,

and not for cases then pending)”) with Bankruptcy Judgeship Act of 2017, Pub. L. No. 115-72,

§ 1004(c), 131 Stat. 1224, 1232 (2017) (uncodified) (“The amendments made by this section

shall apply to quarterly fees payable under section 1930(a)(6) of title 28, United States Code, as

amended by this section, for disbursements made in any calendar quarter that begins on or after

the date of enactment of this Act.”).

        Because the act giving rise to the Debtors’ constitutional challenge is a law of Congress,

Bankruptcy Rule 2020 is inapplicable.

        C.     Bankruptcy Rule 7001(1), (2), and (9) all apply to the relief requested by the
               Debtors.

        Contrary to the arguments in ¶¶ 7 through 9 of the Reply, the relief requested by the

Debtors falls squarely within the scope of the relief that must comply with Rule 7001’s

requirements. 2 The Motion does not comply with those requirements.

        Bankruptcy Rule 7001(1) applies because, contrary to ¶ 7 of the Reply, the Debtors

expressly seek a refund in the Motion. See Motion at 2 (“The Debtors are requesting that the

Court order that . . . the US Trustee refund to the Debtors the difference in the fees paid under

the post-amendment fee structure and the fees that should have been paid under the pre-

amendment fee structure.”); id. at 18 (“[T]he Debtors respectfully request that the Court enter an




2
  Contrary to the argument in footnote 2 of the Reply, the government never conceded that the
relief sought by the Debtors could be obtained by motion. The 10-page limit of Local
Bankruptcy Rule 9014-1(e) came into play not because the relief sought by the Debtor was
properly sought by motion, but because it was erroneously sought by motion—which initiated a
contested matter under Bankruptcy Rule 9014 (albeit improperly), which forced the government
to limit its response to the pages authorized by Local Rule 9014-1(e). Indeed, the United States
Trustee sought leave to exceed the Local Rule 9014-1(e) 10-page limit specifically because the
Motion was not properly brought as a contested matter. Fed. R. Bankr. P. 9029(a)(1) (local rules
must be “consistent with” the Bankruptcy Rules).
                                                  6
 Case 19-03014        Doc 6     Filed 08/29/19       Entered 08/29/19 12:13:16          Page 8 of 24



order . . . ordering the US Trustee to refund to the Debtors payments made in excess of the fees

calculated on the [pre-2017 amendment fee schedule].”).

        Bankruptcy Rule 7001(2) also prohibits relief by motion because the Debtors seek to

determine “the validity . . . or extent of . . . [an] interest in property.” Contrary to ¶ 8 of the

Reply, Bankruptcy Rule 7001(2) is not limited to determining the validity, priority, or extent of

liens. See Fed. R. Bankr. P. 7001(2) (adversary proceedings include “a proceeding to determine

the validity, priority, or extent of a lien or other interest in property . . . .”) (emphasis added).

The Debtors can only receive payment from the Treasury of the alleged “overpayment” of fees if

they (rather than the government) have an interest in, and only to the extent they have an interest

in, those funds. That can only be determined through an adversary proceeding.

        And Bankruptcy Rule 7001(9) applies because they seek a declaratory judgment relating

to the extent to which the government can keep the ostensibly overpaid fees and their ability to

obtain a refund of those fees from the Treasury. “It is undisputed that the principal purpose of a

declaratory judgment is to clarify and settle disputed legal relationships and to relieve

uncertainty, insecurity and controversy.” Broadview Chem. Corp. v. Loctite Corp., 474 F.2d

1391, 1393 (2d Cir. 1973). That is precisely what the Debtors seek to do by motion. See Motion

at ¶ 5 (“The Debtors are requesting that the Court find that the Debtors are not required to pay

the US Trustee fees based on the amended schedule[.]”); id. (“The Debtors are requesting that

the Court order that the Debtors were and are obligated to pay US Trustee fees, from the

inception through the conclusion of these cases, under the pre-amendment fee structure[.]”); id.

at 18 (“[T]he Debtors respectfully request that the Court enter an order determining that US

Trustee fees payable by the Debtors in these cases will be calculated based on the pre-

amendment 28 U.S.C. § 1930(a)(6) fee schedule[.]”).



                                                    7
    Case 19-03014    Doc 6     Filed 08/29/19     Entered 08/29/19 12:13:16          Page 9 of 24



        Contrary to the argument in ¶ 9 of the Reply, the Debtors did not make their

constitutional arguments merely to bootstrap “their claim that the U.S. Trustee has overcharged

the Debtors”; indeed, nowhere does the Motion argue that the Debtors were “overcharged” by

the United States Trustee. Instead, the Debtors argue throughout the Motion that Congress

imposed an unconstitutional fee by enacting the 2017 amendment, and that the decision of the

Judicial Conference to impose a fee different than the one directed by Congress renders the 2017

amendment unconstitutionally non-uniform. 3

        As the relief sought by the Debtors falls squarely within the kinds of relief required under

Bankruptcy Rule 7001 to be brought by an adversary proceeding rather than by a contested

matter, the Motion should be denied.

        D.     The Debtors cite to and misapply inapposite decisions to defend their
               Motion.

        This Court should reject the Debtors’ invitation in ¶¶ 10 through 12 of the Reply to

bypass mandatory rules requiring the Debtors to seek the requested relief through an adversary

proceeding. None of the handful of lower court decisions cited in ¶ 10 involved an action to

recover money (from any source, much less the Treasury), so they are inapposite. Indeed, the

statement in Wilborn v. Wells Fargo Bank, N.A. (In re Wilborn), relied on by the Debtors for the

proposition that this Court can sua sponte convert a contested matter to an adversary proceeding,




3
  See Motion at 2 (“The Debtors are requesting that the Court find that the Debtors are not
required to pay the US Trustee fees based on the amended schedule because, for among other
reasons, the fee increase violates the United States Constitution for cases filed prior to October 1,
2018.”); id. at 13 (arguing that the fact that the Judicial Conference chose to impose fees
different from those required by the 2017 amendment renders the amendment “a non-uniform
bankruptcy law and therefore unconstitutional as applied to debtors who filed cases in non-BA
districts prior to October 1, 2018”); id. at 17 (“What Congress has done would force Chapter 11
debtors to support the vast majority of the US Trustee program operating budget[.]”); id. at 18
(“Congress may not charge Chapter 11 debtors fees based on a perceived ability to pay[.]”).
                                                 8
Case 19-03014        Doc 6     Filed 08/29/19     Entered 08/29/19 12:13:16        Page 10 of 24



was dicta because the action in that case actually had been filed as an adversary proceeding; the

bankruptcy court even went so far as to hold that “Wells Fargo’s suggestion that the Plaintiffs

should have initiated a contested matter . . . instead of an adversary proceeding, is nonsense.”

401 B.R. 872, 893 (Bankr. S.D. Tex. 2009). That case hardly supports the Debtors’ position. 4

       It is hornbook law that a “proceeding to recover money . . . must . . . be prosecuted as an

adversary proceeding, with its attendant procedural formalities and safeguards[.]” Vanco

Trading, Inc. v. Monheit (In re K Chem. Corp.), 188 B.R. 89, 98 (Bankr. D. Conn. 1995)

(internal quotation marks omitted); see also 10 COLLIER ON BANKRUPTCY ¶ 7001.02 (16th

ed. 2019) (“[A]ctions or proceedings for the recovery of money . . . will come within Rule

7001.”). As a result, this Court should apply the Bankruptcy Rules as written, consistent with the

decisions of the United States courts of appeals discussed in the Procedure Objection at ¶¶ 34

through 41. See, e.g., SLW Capital, LLC v. Mansaray-Ruffin (In re Mansaray-Ruffin), 530 F.3d

230, 236 (3d Cir. 2007) (“[W]hen an adversary proceeding is required under Rule 7001(2),

courts are not free to disregard the Rule”); Feld v. Zale Corp. (In re Zale Corp.), 62 F.3d 746,

763 (5th Cir. 1995) (“Including a matter governed by Rule 7001 in another matter already before

the court . . . does not satisfy the procedural rules required by Rule 7001.”).

       Because the relief sought by the Debtors can only be obtained through an adversary

proceeding, the Motion should be denied.




4
  Recently, a bankruptcy court recognized that similar challenges to the section 1930(a)(6)
quarterly fees sought relief that ordinarily must be brought by complaint. In re Circuity City
Stores, Inc., Case No. 08-35653, 2019 WL 3202203, at *3 (Bankr. E.D. Va. July 15, 2019).
Despite the lack of a statute or rule expressly authorizing a court to convert a motion into a
complaint, that court converted what had been a contested matter to an adversary proceeding. Id.
at *4. The deadline to appeal that decision is July 29, 2019.
                                                  9
Case 19-03014        Doc 6     Filed 08/29/19     Entered 08/29/19 12:13:16          Page 11 of 24



II.    Sur-Reply to Merits Arguments Raised in the Reply

       A.      The Judicial Conference’s decision to begin implementing the 2017
               amendment almost a full year after it was enacted, and then only as to cases
               filed after October 1, 2018, is inconsistent with the statute.
       The Debtors make naked guesses in ¶¶ 13 through 17 about the judiciary’s reasons for

not applying the 2017 amendment until long after its statutory effective date. But there is no

record explaining why bankruptcy administrators violated (i) the 2017 amendment, (ii) the

Judicial Conference’s 2001 directive; and (iii) section 1930(a)(7). 5 Nothing in the 2017

amendment established October 1, 2018 as a trigger date to implement the amended fee

schedule; that date is merely the start of the first calendar quarter after the Judicial Conference’s

belated recognition of the amendment. And nothing in the 2017 amendment supports the

Judicial Conference’s decision to carve out cases pending as of October 1, 2018. If the judiciary

simply thought the 2017 amendment did not apply to pending cases, it presumably still would

have applied the amended fee schedule to cases filed after the October 27, 2017 enactment date

of the amendment. It did not do so.

       Plucking an October 1, 2018, trigger date out of the air and carving out pending cases

also violated the Judicial Conference’s 2001 Directive that quarterly fees assessed in bankruptcy

administrator districts track those assessed under section 1930(a)(6) as that statute is amended

from time to time. The 2001 Directive was in effect on the 2017 amendment’s October 26, 2017,

enactment date as well as its January 1, 2018, effective date. The judiciary’s unexplained

September 2018 decision to tie the assessment of the amended fee schedule to dates that have no

relation to the statute does not render the 2017 amendment unconstitutional. Nor does it comply


5
 By its express terms, the 2017 amendment applies to all “quarterly fees payable under section
1930(a)(6) . . . for disbursements made in any calendar quarter that begins on or after the date of
enactment of this Act,” with no restriction as to when the case was filed. Bankruptcy Judgeship
Act of 2017, Pub. L. No. 115-72, § 1004(c), 131 Stat. 1224, 1232 (2017) (uncodified).
                                                 10
Case 19-03014        Doc 6     Filed 08/29/19     Entered 08/29/19 12:13:16         Page 12 of 24



with section 1930(a)(7), which limits bankruptcy administrator fees to ones that are “equal” to

those specified in the 2017 amendment.

       B.      The Debtors’ argument that section 1930(a)(7) authorizes quarterly fees that
               differ from those assessed under section 1930(a)(6) misapplies the law.

       The Debtors’ “lack of uniformity” argument is not based on any statute enacted by

Congress; instead, it is based on the unexplained decision to assess fees in bankruptcy

administrator districts in a way that differs from section 1930(a)(6). In ¶¶ 16 and 17 of the

Reply, the Debtors pin their hopes on the fact that, in 28 U.S.C. § 1930(a)(7), Congress used the

word “may” instead of “shall” in authorizing the Judicial Conference to assess fees equal to

those assessed under section 1930(a)(6). 6 For the following reasons, that word cannot bear the

weight the Debtors place on it. 7 Section 1930(a)(7) only authorized fees that were “equal” to

those charged under section 1930(a)(6). It does not somehow grant discretion to charge lesser

fees or impose them belatedly, which is what happened here.

               1.      The Debtors’ interpretation is contrary to the legislative history of section
                       1930(a)(7).

       As a committee for the Judicial Conference acknowledged, section 1930(a)(7) was the

result of the Judicial Conference’s efforts “to seek legislation providing authority to collect

chapter 11 quarterly fees in BA districts.” See Judicial Conference’s September 2018 Report at

18. In 1994, a divided panel of the Ninth Circuit held in St. Angelo v. Victoria Farms, Inc., that




6
 The verb “may” is defined as “[t]o be permitted to,” “[t]o be a possibility,” and “is required to;
shall; must.” See May, Black’s Law Dictionary (11th ed. 2019). “In dozens of cases, courts
have held may to be synonymous with shall or must, usu[ally] in an effort to effectuate what is
said to be legislative intent.” Id.
7
  These reasons also make apparent why Circuit City, where the bankruptcy court also appeared
to overly rely on the term “may” in section 1930(a)(7), 2019 WL 3202203, at *2, was wrongly
decided.
                                                 11
Case 19-03014        Doc 6    Filed 08/29/19      Entered 08/29/19 12:13:16         Page 13 of 24



the bifurcated system under which United States Trustees administered bankruptcy cases and

charged quarterly fees in 48 states, but bankruptcy administrators administered bankruptcy cases

and did not charge quarterly fees in the other two states, violated the Bankruptcy Clause of the

Constitution. See 38 F.3d 1525, 1532 (9th Cir. 1994), as amended by 46 F.3d 969 (1995). In

reaching that conclusion, the Ninth Circuit did not invalidate section 1930(a)(6); instead, it

invalidated the statute that brought administrator districts into the U.S. Trustee Program based on

the court’s view that consolidation would happen too slowly. Id.

       To rectify that problem, and at the Judicial Conference’s behest, Congress enacted

section 1930(a)(7) to ensure that quarterly fees charged in bankruptcy administrator districts

mirror those charged in United States Trustee districts. See Federal Courts Improvements Act of

2000, Pub. L. No. 106-518, § 105, 114 Stat. 2410 (2000). The Judicial Conference’s September

2018 Report acknowledges this. See Judicial Conference’s September 2018 Report at 18 (stating

that the 2000 amendment “add[ed] subsection (a)(7), permitting the Judicial Conference to

impose fees in BA districts in amounts equal to those listed in 28 U.S.C. § 1930(a)(6)”).

       At the time section 1930(a)(7) was enacted, the Judicial Conference obviously interpreted

section 1930(a)(7) as requiring assessment of the same fee as is assessed under section

1930(a)(6), because it issued its 2001 Directive requiring fees in bankruptcy administrator

districts to automatically increase whenever section 1930(a)(6) is amended. See Report of the

Proceedings of the Judicial Conference of the United States at 46 (Sept./Oct. 2001),

http://www.uscourts.gov/sites/default/files/2001-09_0.pdf (attached as Exhibit A to the Merits

Objection) (stating that the 2000 amendment that enacted section 1930(a)(7) “authorize[d] the

Conference to impose quarterly fees in chapter 11 cases in bankruptcy administrator districts

comparable to those already being charged in United States trustee districts,” and directing “that



                                                 12
Case 19-03014        Doc 6    Filed 08/29/19     Entered 08/29/19 12:13:16         Page 14 of 24



such fees be imposed in bankruptcy administrator districts in the amounts specified in 28 U.S.C.

§ 1930, as those amounts may be amended from time to time”) (emphasis added).

       The 2001 Directive remained in effect when the amended fee schedule under section

1930(a)(6) became effective. So, both federal law and the Judicial Conference’s 2001 Directive

required bankruptcy administrators to begin charging the fees mandated by the 2017 amendment

in the first quarter of 2018. The failure to do so does not justify invalidating Congress’s 2017

amendment.

       The 2001 Directive’s interpretation of section 1930(a)(7) makes sense in light of the

legislative history and purpose behind the statute; the Debtors’ interpretation does not. As

section 1930(a)(7) was intended to cure the unconstitutional effect of disparate fees in different

districts, the statute’s express equality requirement cannot plausibly be read as allowing for the

imposition of disparate fees in bankruptcy administrator districts. Such an interpretation would

frustrate, not advance, the purpose Congress sought to achieve by enacting section 1930(a)(7).

               2.      The Debtors’ interpretation is contrary to the structure of section 1930 as
                       a whole.

       Congress’ use of the word “may” in section 1930(a)(7) is consistent with the use of that

word in another subsection of section 1930, which also closely cabin the discretion afforded to

judicial branch personnel.

       Subsection (b) of section 1930 provides that “[t]he Judicial Conference of the United

States may prescribe additional fees in cases under title 11 of the same kind as the Judicial

Conference prescribes under section 1914(b) of this title.” 28 U.S.C. § 1930(b) (emphasis

added). Section 1914(b) of title 28, in turn, authorizes the Judicial Conference to prescribe fees

in district court cases in addition to those set forth by Congress in section 1914(a). The

legislative history of the statute makes clear that, in enacting section 1930(b), “Congress

                                                 13
Case 19-03014        Doc 6     Filed 08/29/19      Entered 08/29/19 12:13:16          Page 15 of 24



intended that filing fees in bankruptcy courts be the same as those in other federal courts.”

Merrill Trust Co. v. Red Barn, Inc. (In re Red Barn, Inc.), 23 B.R. 593, 595 (Bankr. D. Me.

1982) (citing legislative history) (emphasis added).

       As a result, notwithstanding Congress’ use of the word “may” rather than “shall,” section

1930(b) does not grant the Judicial Conference the unfettered discretion to choose whether or not

to assess the same fees in bankruptcy cases that it assesses in district court cases. Rather, section

1930(b) directs the Judicial Conference to only assess fees in bankruptcy cases that are “of the

same kind” as are imposed in district court cases. By comparison, section 1930(a)(7) authorizes

the Judicial Conference to assess fees “equal to,” not “of the same kind as,” those fees assessed

under section 1930(a)(6)—so Congress has cabined the Judicial Conference’s discretion even

more tightly in section 1930(a)(7) than it did in section 1930(b).

       Like subsection (b), subsection (a)(7) of section 1930 is mandatory, not discretionary,

despite the presence of the word “may.” The Debtors’ contrary interpretation violates “the rule

against superfluities,” pursuant to which “[a] statute should be construed so that effect is given to

all of its provisions, so that no part will be inoperative or superfluous, void or insignificant[.]”

Hibbs v. Winn, 542 U.S. 88, 101 (2004) (internal quotation marks omitted). If section 1930(a)(7)

means that the Judicial Conference may, or may not, assess quarterly fees, and such fees may, or

may not, equal those imposed under section 1930(a)(6), then the phrase “equal to those imposed

by paragraph (6) of this subsection” would be rendered superfluous; the statute would only need

to authorize the Judicial Conference to assess quarterly fees, period, to accomplish that.

       In light of the foregoing analysis of the language and legislative history of section

1930(a)(7) and other subsections of section 1930 that describe what judicial branch personnel

“may” do, it is clear that, when it comes to assessing fees, Congress’ use of the word “may” is a



                                                  14
Case 19-03014        Doc 6    Filed 08/29/19      Entered 08/29/19 12:13:16         Page 16 of 24



direction, not a suggestion. As a result, the Debtors’ interpretation of the statute cannot be

correct.

               3. The “may” in section 1930(a)(7) does not erase “equal” from the statute.

       Finally, the Debtors ignore that “may” authorizes only fees that are “equal to those

imposed by paragraph (6)” of section 1930(a). 28 U.S.C. § 1930(a)(7). It does not authorize the

bankruptcy administrator districts to charge lesser fees, charge them belatedly, or only charge

them in some cases. 28 U.S.C. §§ 1930(a)(6), 1930(a)(7).

       “Equal to those imposed by paragraph (6)” is a limiting phrase modifying the authority of

the Judicial Conference to charge fees. Similar limiting phrases on a court or party’s authority to

act are in the Bankruptcy Code. For example, trustees “may” with court approval employ a

“disinterested” bankruptcy professional under section 327(a), and courts “may” award

“reasonable compensation for actual, necessary services rendered by” those professionals under

section 330(a)(1)(A). The use of the term “may” does not give trustees discretion to employ

someone who is not a disinterested person, nor the court discretion to allow reimbursement of

compensation that are not reasonable, for services that are not actual. So too here: section

1930(a)(7) doesn’t give the Judicial Conference discretion to impose fees that are not equal to

those imposed by section 1930(a)(6).

                                         CONCLUSION

       For these reasons, the United States Trustee respectfully asks this Court to deny the

Motion, require the Debtors to assert any causes of action in the Motion in the form of an

adversary proceeding, and grant any further relief that the Court deems proper.




                                                 15
Case 19-03014     Doc 6     Filed 08/29/19    Entered 08/29/19 12:13:16        Page 17 of 24



DATED: July 22, 2019
                                             Respectfully submitted,

                                             WILLIAM K. HARRINGTON
                                             UNITED STATES TRUSTEE FOR REGION 2

                                     By:     /s/ Kim L. McCabe
                                             Kim L. McCabe
                                             Assistant United States Trustee
                                             Bar No. ct23661

RAMONA D. ELLIOTT                            WILLIAM K. HARRINGTON
Deputy Director/General Counsel              United States Trustee, Region 2
P. MATTHEW SUTKO                             KIM L. McCABE
Associate General Counsel                    Assistant United States Trustee
ROBERT J. SCHNEIDER, JR.
Trial Attorney                               Department of Justice
                                             Office of the United States Trustee
Department of Justice                        Giaimo Federal Building
Executive Office for United States           150 Court Street, Room 302
 Trustees                                    New Haven, CT 06510
441 G Street, N.W., Suite 6150               Tel: (203) 773-2210
Washington, DC 20530                         Fax: (203) 773-2217
Tel: (202) 307-1399                          Email: Kim.McCabe@usdoj.gov
Fax: (202) 307-2397




                                             16
Case 19-03014       Doc 6    Filed 08/29/19     Entered 08/29/19 12:13:16       Page 18 of 24




                    IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF CONNECTICUT
                               HARTFORD DIVISION

In re:                                      §       Chapter 11
                                            §
CLINTON NURSERIES, INC.,                    §       Case No.      17-31897 (JJT)
CLINTON NURSERIES OF                        §       Case No.      17-31898 (JJT)
MARYLAND, INC., CLINTON                     §       Case No.      17-31899 (JJT)
NURSERIES OF FLORIDA, INC.,                 §       Case No.      17-31900 (JJT)
and TRIEM LLC,                              §
                                            §       Jointly Administered Under
                                            §       Case No. 17-31897 (JJT)
                                            §
Debtors.                                    §

                               CERTIFICATE OF SERVICE

        In accordance with the applicable provisions of the Federal Rules of Bankruptcy
Procedure, the undersigned certifies that I sent copies of the United States Trustee’s Sur-Reply
To Debtors’ Reply to United States Trustee’s Objection to Motion to Determine Amount Of
United States Trustee Fees Pursuant To 28 U.S.C. § 1930(a)(6) on July 22, 2019 on all
appearing parties via the court’s electronic filing system and by first class mail, postage
prepaid on the parties listed in section 1 below.

   1. Parties Served Via First Class Mail, Postage Prepaid

         BMW Financial Services NA, LLC             William B. Freeman
         c/o AIS Portfolio Services, LP             Katten, Muchin and Rosenman LLP
         4515 N Santa Fe Ave. Dept. APS             515 S. Flower Street, Suite 1000
         Oklahoma City, OK 73118                    Los Angeles, CA 90071-2212

         Kainen, Escalera & McHale, P.C.            Elayna Z. Matthews
         Attn: Pres., GP., or Managing Member       Saalfeld Griggs, PC
         21 Oak Street, Suite 601                   Park Place, Suite 200
         Hartford, CT 06106                         250 Church St SE
                                                    Salem, OR 97301

         Harold E. Nelson                           PFK O'Connor Davies, LLP
         Rhoades McKee PC                           Attn: Managing Attorney
         55 Campau Avenue NW                        3001 Summer Street, 5th Floor
         Suite 300                                  Stamford, CT 06095
         Grand Rapids, MI 49503

                                                1
Case 19-03014    Doc 6     Filed 08/29/19   Entered 08/29/19 12:13:16          Page 19 of 24




     McKinnon Nursery, Inc.                     John Carcieri & Associates, LLC
     Attn: David McKinnon                       Attn: John Carcieri
     13835 Butteville Road                      220 E. Falmouth Highway
     Gervais, OR 97026                          East Falmouth, MA 02536

     Ivy Acres, Inc.                            Dutchmaster Nurseries, LTD
     Attn: Jim Andrews                          Attn: Pres. GP or Managing Member
     1675 Edwards Avenue                        3735 Sideline 16
     Baiting Hollow, NY 11933                   Brougham, Ontario
                                                L0H 1A0 Canada

     Nursery Supplies, Inc.                     Cottage Gardens
     Attn: Ken Hebert, CFO                      Attn: Robert Uchtman
     P.O. Box 664010                            4992 Middle Ridge Road
     Dallas, TX 75266                           Perry, OH 44081

     Qualitree Propagators, Inc.                MacGuyver Media
     Attn: Deborah Woelders                     Attn: Steven McKeon
     51546 Ferry Road                           6 South Llanwellyn Avenue
     Rosedale, BC                               Glenolden, PA 19036
     V0X 1X3 Canada

     Bankcard Center                            Berger Horticultural Products
     Attn: James Salisbury, VP                  Attn: Carole Delude
     P.O. Box 4025                              P.O. Box 656
     Alameda, CA 94501                          Sulphur Springs, TX 75483

     ICS, Inc.                                  A.M. Leonard, Inc.
     Attn: Tom Dickerson                        Attn: Pres. GP or Managing Member
     1 Component Park                           P.O. Box 816
     West Bridgewater, MA 02379                 Piqua, OH 45356

     Harrell’s                                  HDS USA, LLC
     Attn: Pres. GP or Managing Member          Attn: Pres. GP or Managing Member
     P.O. Box 935358                            560 Deer Park Road
     Atlanta, GA 31193                          Hunting Station, NY 11746

     Left Coast Logistics, LLC                  Whittemore Perlite Co., Inc.
     Attn: Pres. GP or Managing Member          Attn: Jeffrey Sheehy
     5775 SW Jean Road                          P.O. Box 3099
     Suite 215                                  Andover, MA 01810
     Lake Oswego, OR 97035


                                            2
Case 19-03014     Doc 6     Filed 08/29/19   Entered 08/29/19 12:13:16     Page 20 of 24




     Pastanch, LLC                               LM Farms, LLC
     d/b/a New Christie Ventures                 Attn: Jeff Kunovic
     Attn: Chris DePaolo                         P.O. Box 772990
     31 Sheridan Drive                           Chicago, IL 60677
     Naugatuck, CT 06770

     BWI – Apopka                                Southern Wholesale Nursery
     Attn: Pres. GP or Managing Member           Attn: Russell Milstead
     P.O. Box 1328                               786 Northcutt Cove Road
     Plymouth, FL 32768                          McMinnville, TN 37110

     CC Delivery Services, Inc.                  Hoffman Nursery
     Attn: Greg Chouljian                        Attn: John Hoffman
     855 E Plant Street, Suite 1200              5520 Bahama Road
     Winter Garden, FL 34787                     Rougemont, NC 27572

     Universal Forest Products                   Anthony Tesselaar, USA, Inc.
     Attn: Pres. GP or Managing Member           Attn: Pres. GP or Managing Member
     P.O. Box 127                                15200 Mansel Avenue
     Stockertown, PA 18083                       Lawndale CA 90260

     Airtec Sprayers, Inc.                       Graco Fertilizer Company
     Attn: Shana Warfield                        Attn: Pres. GP or Managing Member
     P.O. Box 885                                P.O. Box 89
     Winter Haven, FL 33882                      Cairo, GA 39828

     East Jordan Plastics, Inc.                  C.H. Robinson Worldwide, Inc.
     Attn: Dave Graham                           Attn: Meghan Hughes
     P.O. Box 575                                P.O. Box 9121
     East Jordan, MI 49727                       Minneapolis, MN 55480

     JRT Nurseries, Inc.                         Woodburn Nursery & Azaleas, Inc.
     Attn: Pres. GP or Managing Member           Attn: Pres. GP or Managing Member
     2396 272nd Street                           13009 School Road NE
     Aldergrove, BC                              Woodburn, OR 97071
     V4W 2R1 Canada

     Terry Panter Nursery
     Attn: Pres. GP or Managing Member
     310 B. Panter Road
     McMinnville, TN 37110


                                             3
Case 19-03014    Doc 6     Filed 08/29/19    Entered 08/29/19 12:13:16        Page 21 of 24




  2. Parties Served Via ECF

     Christopher H. Blau on behalf of Debtor Clinton Nurseries Inc.
     cblau@zeislaw.com

     Christopher H. Blau on behalf of Debtor Clinton Nurseries of Maryland, Inc.
     cblau@zeislaw.com

     Christopher H. Blau on behalf of Debtor Clinton Nurseries of Florida, Inc.
     cblau@zeislaw.com

     Christopher H. Blau on behalf of Debtor Triem LLC
     cblau@zeislaw.com

     Michael A. Carbone on behalf of Creditor Classic Home & Garden
     mcarbone@znclaw.com

     Daniel C. Cohn on behalf of Creditor Ann Richards
     dcohn@murthalaw.com

     Daniel C. Cohn on behalf of Creditor Warren Richards
     dcohn@murthalaw.com

     Michael R. Enright on behalf of Creditor Nalluru Murthy
     menright@rc.com

     Charles J. Filardi on behalf of Creditor Spring Meadow Nursery, Inc.
     cfilardi@rrlawpc.com, umongrain@rrlawpc.com

     Robert M. Fleisher on behalf of Official Committee of Unsecured Creditors
     rfleischer@gs-lawfirm.com, ecf@ctnylaw.com

     William B. Freeman on behalf of Creditor Bank of The West
     bill.freeman@kattenlaw.com

     Taruna Garg on behalf of Creditor Ann Richards
     tgarg@murthalaw.com, mgarcia@murthalaw.com

     Taruna Garg on behalf of Creditor Warren Richards
     tgarg@murthalaw.com, mgarcia@murthalaw.com

     Irve J. Goldman on behalf of Creditor Bank of The West
     igoldman@pullcom.com, rmccoy@pullcom.com

                                             4
Case 19-03014    Doc 6     Filed 08/29/19    Entered 08/29/19 12:13:16       Page 22 of 24




     Eric S. Goldstein on behalf of Creditor Stinchcomb Associates, Inc.
     egoldstein@goodwin.com, bankruptcy@goodwin.com;
     bankruptcyparalegal@goodwin.com

     Evan S. Goldstein on behalf of Creditor Container Centralen, Inc.
     egoldstein@uks.com

     Lawrence S. Grossman on behalf of Official Committee of Unsecured Creditors
     LGrossman@gs-lawfirm.com, aevans@gs-lawfirm.com;ngolino@gs-
     lawfirm.com;mbuckanavage@gs-lawfirm.com

     Carl T. Gulliver on behalf of Creditor Fishback Nursery, Inc.
     cgulliver@coanlewendon.com

     Eric A. Henzy on behalf of Debtor Clinton Nurseries Inc.
     ehenzy@zeislaw.com, kjoseph@zeislaw.com

     Eric A. Henzy on behalf of Debtor Clinton Nurseries of Maryland, Inc.
     ehenzy@zeislaw.com, kjoseph@zeislaw.com

     Eric A. Henzy on behalf of Debtor Clinton Nurseries of Florida, Inc.
     ehenzy@zeislaw.com, kjoseph@zeislaw.com

     Eric A. Henzy on behalf of Debtor Triem LLC
     ehenzy@zeislaw.com, kjoseph@zeislaw.com

     Christopher D. Hite on behalf of Creditor Reinaldo Rivera
     christopherdhite@gmail.com

     Joseph H. Huston on behalf of Creditor The Conard-Pyle Co., Inc. dba Star Roses & Plants
     JHH@stevenslee.com

     Robert E. Kaelin on behalf of Creditor Imperial Nurseries
     rkaelin@murthalaw.com

     Nancy B. Kinsella on behalf of Creditor Varilease Finance, Inc.
     nkinsella@npmlaw.com

     Mitchell J. Levine on behalf of Creditor Ford Motor Credit Company, LLC
     MLevine@nairlevin.com

     Patrick R. Linsey on behalf of Debtor Clinton Nurseries Inc.
     plinsey@zeislaw.com, Kjoseph@zeislaw.com

                                             5
Case 19-03014    Doc 6     Filed 08/29/19     Entered 08/29/19 12:13:16         Page 23 of 24




     Patrick R. Linsey on behalf of Debtor Clinton Nurseries of Maryland, Inc.
     plinsey@zeislaw.com, Kjoseph@zeislaw.com

     Patrick R. Linsey on behalf of Debtor Clinton Nurseries of Florida, Inc.
     plinsey@zeislaw.com, Kjoseph@zeislaw.com

     Patrick R. Linsey on behalf of Debtor Triem LLC
     plinsey@zeislaw.com, Kjoseph@zeislaw.com

     Ilan Markus on behalf of Creditor, Caterpillar Financial Services, Corporation
     ilan.markus@leclairryan.com, kim.knicely@leclairryan.com

     Martin A. Mooney on behalf of Creditor, Toyota Industries Commercial Finance, Inc.
     ahight@schillerknapp.com, kcollins@schillerknapp.com; tshariff@schillerknapp.com

     James J. Moriarty on behalf of Debtor Clinton Nurseries Inc.
     jmoriarty@zeislaw.com, MMKrouzil@zeislaw.com

     James J. Moriarty on behalf of Debtor Clinton Nurseries of Maryland, Inc.
     jmoriarty@zeislaw.com, MMKrouzil@zeislaw.com

     James J. Moriarty on behalf of Debtor Clinton Nurseries of Florida, Inc.
     jmoriarty@zeislaw.com, MMKrouzil@zeislaw.com

     James J. Moriarty on behalf of Debtor Triem, LLC
     jmoriarty@zeislaw.com, MMKrouzil@zeislaw.com

     Joshua Pedreira on behalf of Creditor, The Conard-Pyle Co., dba Star Roses & Plants
     jpedreira@cohenandwolf.com

     Lucas Bennett Rocklin on behalf of Creditor Jane B. LaPrino
     lrocklin@npmlaw.com. smowery@npmlaw.com

     David C. Shufrin on behalf of Creditor Whittemore Company, Inc.
     dshufrin@hssklaw.com, TMontalto@hssklaw.com; gvillella@hssklaw.com

     Douglas S. Skalka on behalf of Creditor Varilease Finance, Inc.
     dskalka@npmlaw.com, smowery@npmlaw.com; ecrafts@npmlaw.com;
     npm.bankruptcy@gmail.com

     Jeffrey M. Sklarz on behalf of Official Committee of Unsecured Creditors
     jsklarz@gs-lawfirm.com, aevans@gs-lawfirm.com; mcraig@gs-lawfirm.com;
     cfisher@gs-lawfirm.com

                                             6
Case 19-03014     Doc 6     Filed 08/29/19    Entered 08/29/19 12:13:16      Page 24 of 24




      Suzanne B. Sutton on behalf of Creditor The Conard-Pyle Co., Inc. dba Star Roses & Plants
      ssutton@cohenandwolf.com

      Michael A. Tessitore on behalf of Creditor Container Centralen, Inc.
      mtessitore@morankidd.com

      Jay L Welford on behalf of Creditor Varilease Finance, Inc.
      jwelford@jaffelaw.com, dgoldberg@jaffelaw.com; tcoughlin@jaffelaw.com

      Latonia C. Williams on behalf of Creditor Stinchcomb Associates, Inc.
      lwilliams@goodwin.com, bankruptcyparalegal@goodwin.com; bankruptcy@goodwin.com



Dated: July 22, 2019                       Respectfully submitted,
       New Haven, CT                       WILLIAM K. HARRINGTON
                                           United States Trustee, Region 2

                                   By:      /s/ Kim L. McCabe
                                           Kim L. McCabe /ct 23661
                                           Assistant United States Trustee
                                           150 Court Street, Room 302
                                           New Haven, CT 06510
                                           Telephone: 203.773.2210
                                           Facsimile: 203.773.2217
                                           Email: Kim.McCabe@usdoj.gov




                                              7
